856 F.2d 197
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Scott S. WORKMAN, Petitioner-Appellant,v.Arthur TATE, Supt., Respondent-Appellee.
No. 87-4155.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1988.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and THOMAS G. HULL, Chief District Judge.*

ORDER

2
Scott S. Workman appeals the district court's judgment denying his petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Workman claimed that he was denied effective assistance of appellate counsel.  The district court determined that Workman had not exhausted his available state court remedies as to this issue and dismissed the petition for lack of exhaustion.


4
Upon review, we conclude the district court properly dismissed the suit for lack of exhaustion.  Accordingly, the judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation